t c memo united_states tax_court john norman favero and patricia carolyn favero petitioners v commissioner of internal revenue respondent docket no filed date john norman favero and patricia carolyn favero pro sese roger w bracken for respondent memorandum opinion dean special_trial_judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal income taxes for taxable years and ' the statutory_notice_of_deficiency for pertains only to petitioner john favero mr favero petitioners filed jointly their federal_income_tax returns for and but mr favero filed separately for - - respectively in addition respondent determined accuracy- related penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure for taxable years and respectively after concessions ’ the issues for decision are whether petitioners may exclude from gross_income the amounts petitioner john favero mr favero received as compensation in and working as a merchant seaman for various u s_corporations and or businesses as either combat_zone compensation or foreign_earned_income whether petitioners are entitled to deduct expenses on schedule c profit or loss from business of dollar_figure in whether petitioners are entitled to deduct expenses on schedule e supplemental income and loss beyond those allowed by respondent in and whether unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue petitioners concede that they are not entitled to a capital_loss in they are not entitled to deductions for moving_expenses in or and they are not entitled to the mortgage interest_expense deductions of dollar_figure and dollar_figure claimed as itemized_deductions in and respectively mr favero concedes that he is not entitled to expenses other than a mortgage interest_expense of dollar_figure claimed as deductions on schedule e of his return he is not entitled to the mortgage interest_expense_deduction of dollar_figure claimed as an itemized_deduction in and he is not entitled to the real_estate tax deduction of dollar_figure claimed as an itemized_deduction on his return petitioners concede that mr favero received unemployment_compensation of dollar_figure in and that mrs favero received social_security payments of dollar_figure in and dollar_figure in other adjustments in the notices of deficiency are computational adjustments to petitioners’ itemized_deductions based on respondent’s other adjustments these computational adjustments are not contested and therefore not before the court petitioners may file a joint_return after filing separate returns for the tax_year and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for and background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioners resided in virginia beach virginia at the time their petition was filed with the court petitioners are a married couple who filed joint federal_income_tax returns for tax years and petitioners however filed returns separately petitioner patricia favero’s mrs favero return is not in issue in this case since date petitioners have been citizens and residents of the united_states during the years in issue mr favero was employed by u s_corporations and or businesses as a sailor on board merchant ships he was a member of the seafarers international union siu and received his ship assignments from the union hall located in norfolk virginia the headquarters of siu is located in camp springs maryland mr favero has not filed any_tax returns for any_tax period since date with any foreign_country nor has he paid tax to any foreign_country q4e- mr favero filed forms foreign_tax_credit with his and tax returns and claimed foreign tax_credits in the approximate amount of the wages he earned as a merchant seaman in and mr favero claimed foreign_earned_income exclusions for the approximate amount of wages he earned as a merchant seaman in petitioners filed a schedule c claiming a loss of dollar_figure the principal business listed on the schedule c is other apparel accessory stores no income was reported from the business in and petitioners filed schedules e reporting net losses of dollar_figure in and dollar_figure in from the rental of real_estate respondent determined petitioners are not entitled to foreign_earned_income exclusions for the years in issue and disallowed dollar_figure of the schedule c deduction petitioners claimed in respondent also disallowed the following expenses petitioners claimed on their schedules e auto and travel_expenses of dollar_figure in and dollar_figure in an insurance expense of dollar_figure in and mortgage interest_expenses of dollar_figure in and dollar_figure in because petitioners had taxable_income of zero after claiming itemized_deductions and exemptions for each of the years they were unable to use the foreign_tax_credit to offset their u s income_tax_liability respondent therefore made no adjustments in the notices of deficiency for the foreign tax_credits petitioners claimed - - petitioners argue that they are entitled to exclude mr favero’s wages as combat_zone compensation or as foreign_earned_income they also argue that they are entitled to schedule c deductions for mrs favero’s cottage industries discussion gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 sec_112 provides that certain compensation received by members of the armed_forces_of_the_united_states serving in combat zones or hospitalized as a result of injuries received in such zones shall not be included in gross_income sec_7701 a defines armed_forces_of_the_united_states to include all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and each term also includes the coast guard mr favero does not allege that he falls within this definition mr favero was a civilian employed as a merchant seaman by u s businesses in and mr favero was not a member of the armed_forces_of_the_united_states during the years in issue thus he does not qualify for the sec_112 combat_zone exclusion see 61_tc_675 -- - likewise mr favero does not qualify for the foreign_earned_income_exclusion sec_911 provides that a gqualified individual may exclude from gross_income a certain amount of his foreign_earned_income sec_911 a a qualified_individual is an individual whose tax_home is in a foreign_country and who is either a citizen_of_the_united_states who establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or a citizen or resident_of_the_united_states who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period sec_911 an individual’s tax_home for purposes of applying sec_911 is the same as an individual’s tax_home for purposes of sec_162 relating to traveling expenses while away from home sec_911 an individual does not have a tax_home in a foreign_country for any period for which his abode is within the united_states id petitioners have not provided any evidence suggesting that mr favero is a qualified_individual or that his wages during the years in issue constitute foreign_earned_income petitioners therefore do not qualify for the sec_911 foreign_earned_income_exclusion with respect to the schedule c deduction petitioners claimed on their return for mrs favero’s cottage industries - petitioners have failed to provide any evidence establishing that mrs favero’s claimed expenses were incurred for business purposes sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_262 however provides that no deduction is allowed for personal living or family_expenses taxpayers are required to maintain records sufficient to substantiate their claimed deductions sec_6001 sec_1_6001-1 income_tax regs mrs favero’s testimony was vague and the copies of checks and receipts submitted as evidence of her business_expenses provide no basis to determine the nature of the expenditures petitioners therefore are not entitled to the schedule c deductions disallowed by respondent petitioners likewise have failed to establish they are entitled to schedule e expenses beyond those allowed by respondent although sec_212 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income nothing in the record establishes that the expenses disallowed by respondent were incurred at trial mrs favero indicated that some of the copies of checks and receipts she submitted into evidence related to the automobile expenses claimed on petitioners’ schedule e as with the schedule c expenses the copies of checks and receipts - provide no basis to determine the nature of the expenditures the records fall far short of meeting the strict substantiation requirements of sec_274 which apply to deductions relating to the use of passenger automobiles sec_274 280f d a 274-5t c and temporary income_tax regs fed reg date petitioners failed to address any of the other schedule e expenses disallowed by respondent consequently we uphold respondent’s determinations regarding petitioners’ schedule e expenses in and at trial mr favero stated that petitioners would like to file their federal_income_tax returns jointly petitioners filed separate returns mr favero was issued a notice_of_deficiency for his tax_year and mr favero filed a petition with the court challenging respondent’s determinations with respect to his tax_year sec_6013 b b provides that a joint_return may not be filed after a separate_return has been filed and after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 if the spouse as to such notice files a petition with the tax_court within the time prescribed in sec_6213 petitioners therefore may not file a joint_return for their tax_year - respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for each of the years at issue sec_6662 imposes a penalty of percent of the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard is defined as any careless reckless or intentional disregard sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply if petitioners had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor generally is the extent of the taxpayer’s effort to assess his proper tax_liability id an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances may indicate reasonable_cause id -- - petitioners did not address the accuracy-related_penalties at trial petitioners claimed double deductions for the same expenses moving_expenses when they never moved a capital_loss when no such loss occurred schedule c and schedule e deductions for which they kept no decipherable records and foreign_earned_income exclusions for which they did not qualify nothing in the record establishes that petitioners had reasonable_cause to claim these deductions and exclusions and we are not persuaded petitioners acted in good_faith petitioners therefore are liable for the accuracy-related_penalties as determined by respondent to reflect the foregoing decision will be entered for respondent
